In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0855V
                                        (not to be published)


    ANITA MCDONALD,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: September 9, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On June 10, 2019, Anita McDonald filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder adhesive capsulitis as
a result of an influenza vaccine administered to her on October 12, 2017. (Petition at 1).
On January 26, 2022 a decision was issued awarding compensation to Petitioner based
on the parties’ stipulation. (ECF No. 36).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated August 2,
2022 (ECF No. 41), requesting a total award of $21,559.14 (representing $20,826.50 in
fees and $732.64 in costs incurred by Petitioner’s counsel of record). Petitioner also
requests $795.00 in fees incurred by Petitioner’s former counsel, Lawrence R. Cohan.
(Id. at 2). Petitioner further requests $2,926.00 in fees incurred by Petitioner’s former
counsel, Gregory S. Spizer. (Id. at 2). Additionally, Petitioner requests $1,900.00 in fees
incurred by Petitioner’s former counsel, Miriam Barish. (Id. at 3). Lastly, Petitioner
requests $736.00 in fees incurred by Petitioner’s former counsel, David J. Carney. (Id. at
3). In accordance with General Order No. 9, Petitioner filed a signed statement indicating
that she incurred no out-of-pocket expenses. (41-3). Respondent reacted to the motion
on August 8, 2022, indicating that he is satisfied that the statutory requirements for an
award of attorney’s fees and costs are met in this case, but deferring resolution of the
amount to be awarded to my discretion. (ECF No. 42). Petitioner did not file a reply
thereafter.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $27,916.14 3 as follows:

            •   A lump sum of $21,559.14, representing reimbursement for fees and costs,
                in the form of a check jointly payable to Petitioner and Petitioner’s counsel
                of record, Emily B. Ashe; and

            •   A lump sum of $795.00, representing reimbursement for fees and costs in
                the form of a check jointly payable to Petitioner and Petitioner’s former
                counsel, Lawrence R. Cohan; and

            •   A lump sum of $2,926.00, representing reimbursement for fees and costs
                in the form of a check jointly payable to Petitioner and Petitioner’s former
                counsel, Gregory S. Spizer; and


3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).
                                                    2
           •   A lump sum of $1,900.00, representing reimbursement for fees and costs
               in the form of a check jointly payable to Petitioner and Petitioner’s former
               counsel, Miriam Barish; and

           •   A lump sum of $736.00, representing reimbursement for fees and costs in
               the form of a check jointly payable to Petitioner and Petitioner’s former
               counsel, David J. Carney.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4


IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 3